DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings were received on 9/26/2022.  These drawings are accepted.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2 and 6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 recites that the input control module includes a knob or button and a touchscreen.  It is unclear how the input control module can include both a button and a touchscreen, while claim 1, upon which claim 2 depends, requires only a single knob, button or switch.  A touchscreen is considered a second button beyond the single button.  As such the claim is indefinite for failing to distinctly claim the invention.
Claim 6 recites that the input control module includes a knob or button and a touchscreen.  It is unclear how the input control module can include both a button and a touchscreen, while claim 5, upon which claim 6 depends, requires only a single knob, button or switch.  A touchscreen is considered a second button beyond the single button.  As such the claim is indefinite for failing to distinctly claim the invention.
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 2 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 2 recites that the input control module includes a knob or button and a touchscreen.  It is unclear how the input control module can include both a button and a touchscreen, while claim 1, upon which claim 2 depends, requires only a single knob, button or switch.  A touchscreen is considered a second button beyond the single button which would fail to further limit the limitations of claim 1.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim 6 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 6 recites that the input control module includes a knob or button and a touchscreen.  It is unclear how the input control module can include both a button and a touchscreen, while claim 5, upon which claim 6 depends, requires only a single knob, button or switch.  A touchscreen is considered a second button beyond the single button which would fail to further limit the limitations of claim 5.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-11 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mally (U.S. Patent No. 7,581,688).
Regarding claim 1, Mally discloses a food processor for use in processing food matter (abstract), the food processor including:
a receptacle (figure 1, reference #12);
an electric motor (figure 2, reference #54);
a blade configured for being rotatably driven by the electric motor so that the blade is able to blend, mix, stir, agitate or chop the food matter within the receptacle (figure 1, reference #32);
a pulsing mode module configured for effecting pulsed operation of the food processor during blending, mixing, stirring, agitating or chopping of the food matter in the receptacle (figures 5 and 6; column 3, lines 55-58; column 5, lines 64-66), the pulsing mode module including:
an input control module operable for urging by a user from an OFF state towards a plurality of different ON states in which the pulsing mode module is configured to effect pulsed operation of the food processor with the electric motor rotatably driving the blade in a plurality of different predetermined speeds or with a plurality of different predetermined torques corresponding to each of the plurality of ON states (figure 1, reference #28; column 3, lines 17-58);
a sensor module configured for sensing when the input control module is operating in the OFF state and the plurality of ON states, and for outputting a sensor signal indicative of the sensed operational state of the input control module (figure 2, reference #58; column 2, lines 7-11; column 3, lines 47-54; column 5, lines 52-57);
motor controller module operably-connected with the sensor module, such that in response to the sensor signal being received from the sensor module, the motor controller module is configured to output a motor control signal indicative of the predetermined speed or torque of operation of the electric motor corresponding to the sensed operation of the input control module during pulsed operation of the food processor (figure 2, reference #50 and 52 with lines connecting reference #52 to sensor 58; column 2, lines 7-11; column 3, lines 42-58; column 5, lines 52-57); and

a motor driver module operably-connected with the motor controller module, such that in response to the motor control signal being received from the motor controller module, the motor driver module is configured to drive the electric motor at the predetermined speed or torque of operation indicated by the motor control signal (figure 2, reference #50, 52 and 56 with connections lines to motor 54; column 2, lines 8-17; column 3, lines 42-58); and
wherein, the input control module of the pulsing mode module is configured to automatically return to the OFF state from any one of the plurality of ON states when the user ceases to operably urge the input control module from the OFF state towards any one of the plurality of ON states (figure 1, reference #28; columns 4-5, lines 65-3; columns 5-6, lines 60-4); and
wherein the input control module includes a single control knob, button or switch that is operable by a user via a single movement of the control knob, button or switch to controllably effect pulsed operation of the blade at a selectably variable speed and at a selectably variable pulse duration (figure 1, reference #40; figure 6; columns 5-6, lines 61-17).
Regarding the limitations directed to a manner of operating of each module it is noted that neither the manner of operating a disclosed device nor material or article worked upon further limit an apparatus claim.  Said limitations do not differentiate apparatus claims from prior art.  See MPEP § 2114 and 2115.  Further, it has been held that process limitations do not have patentable weight in an apparatus claim.  See Ex parte Thibault, 164 USPQ 666, 667 (Bd. App. 1969) that states “Expressions relating the apparatus to contents thereof and to an intended operation are of no significance in determining patentability of the apparatus claim.”  The functional intended use of each module does not provide any further structure for accomplishing the intended use.
Regarding claim 2, Mally discloses wherein the input control module includes a user-operable rotary, slidable or depressible knob or button and a touchscreen (figure 1, reference #28, 34, 36, 38, 40 and 48; column 3, lines 29-41).
Regarding claim 3, Mally discloses wherein the sensor module includes at least one of a variable resistor, a variable capacitor, a pressure sensor, a force sensor, a displacement sensor, a magnetic sensor, and an optical sensor (column 3, lines 47-54).
Regarding claim 4, Mally discloses wherein the motor controller module is configured for activation in outputting motor control signals to the motor driver module only when the sensor signal received by the motor controller module is determined by the motor controller module to be greater than or equal to a predetermined threshold value (figure 2, reference #50; column 4, lines 26-52; column 6, lines 29-36).
Regarding claim 5, Mally discloses an electrical appliance for use in processing food matter (abstract), the food processor including:
a receptacle (figure 1, reference #12);
an electric motor (figure 2, reference #54);
a blade configured for being rotatably driven by the electric motor so that the blade is able to blend, mix, stir, agitate or chop the food matter within the receptacle (figure 1, reference #32);
a pulsing mode module configured for effecting pulsed operation of the electrical appliance during blending, mixing, stirring, agitating or chopping of the food matter in the receptacle (figures 5 and 6; column 3, lines 55-58; column 5, lines 64-66), the pulsing mode module including:
an input control module operable for urging by a user from an OFF state towards a plurality of different ON states in which the pulsing mode module is configured to effect pulsed operation of the electrical appliance with the electric motor rotatably driving the blade in a plurality of different predetermined speeds or with a plurality of different predetermined torques corresponding to each of the plurality of ON states (figure 1, reference #28; column 3, lines 17-58);
a sensor module configured for sensing when the input control module is operating in the OFF state and the plurality of ON states, and for outputting a sensor signal indicative of the sensed operational state of the input control module (figure 2, reference #58; column 2, lines 7-11; column 3, lines 47-54; column 5, lines 52-57);
motor controller module operably-connected with the sensor module, such that in response to the sensor signal being received from the sensor module, the motor controller module is configured to output a motor control signal indicative of the predetermined speed or torque of operation of the electric motor corresponding to the sensed operation of the input control module during pulsed operation of the electrical appliance (figure 2, reference #50 and 52 with lines connecting reference #52 to sensor 58; column 2, lines 7-11; column 3, lines 42-58; column 5, lines 52-57); and
a motor driver module operably-connected with the motor controller module, such that in response to the motor control signal being received from the motor controller module, the motor driver module is configured to drive the electric motor at the predetermined speed or torque of operation indicated by the motor control signal (figure 2, reference #50, 52 and 56 with connections lines to motor 54; column 2, lines 8-17; column 3, lines 42-58); and
wherein, the input control module of the pulsing mode module is configured to automatically return to the OFF state from any one of the plurality of ON states when the user ceases to operably urge the input control module from the OFF state towards any one of the plurality of ON states (figure 1, reference #28; columns 4-5, lines 65-3; columns 5-6, lines 60-4); and
wherein the input control module includes a single control knob, button or switch that is operable by a user via a single movement of the control knob, button or switch to controllably effect pulsed operation of the blade at a selectably variable speed and at a selectably variable pulse duration (figure 1, reference #40; figure 6; columns 5-6, lines 61-17).
Regarding the limitations directed to a manner of operating of each module it is noted that neither the manner of operating a disclosed device nor material or article worked upon further limit an apparatus claim.  Said limitations do not differentiate apparatus claims from prior art.  See MPEP § 2114 and 2115.  Further, it has been held that process limitations do not have patentable weight in an apparatus claim.  See Ex parte Thibault, 164 USPQ 666, 667 (Bd. App. 1969) that states “Expressions relating the apparatus to contents thereof and to an intended operation are of no significance in determining patentability of the apparatus claim.”  The functional intended use of each module does not provide any further structure for accomplishing the intended use.
Regarding claim 6, Mally discloses wherein the input control module includes a user-operable rotary, slidable or depressible knob or button and a touchscreen (figure 1, reference #28, 34, 36, 38, 40 and 48; column 3, lines 29-41).
Regarding claim 7, Mally discloses wherein the sensor module includes at least one of a variable resistor, a variable capacitor, a pressure sensor, a force sensor, a displacement sensor, a magnetic sensor, and an optical sensor (column 3, lines 47-54).
Regarding claim 8, Mally discloses wherein the motor controller module is configured for activation in outputting motor control signals to the motor driver module only when the sensor signal received by the motor controller module is determined by the motor controller module to be greater than or equal to a predetermined threshold value (figure 2, reference #50; column 4, lines 26-52; column 6, lines 29-36).
Regarding claim 9, Mally discloses a food processor (abstract) including an electric motor configured for rotatably driving a blade to blend, mix, stir, agitate or chop food matter in a receptacle of the food processor (figure 2, reference #54; column 3, lines 4-16), the food processor including a pulsing mode module configured for effecting pulsed operation of the food processor during blending, mixing, stirring, agitating or chopping of food matter in the receptacle of the food processor (figures 5 and 6; column 3, lines 55-58; column 5, lines 64-66), the pulsing mode module including an input control module operable for urging by a user to both actuate the pulsing mode module to effect pulsed operation of the food processor and to controllably vary a speed or torque of the electric motor rotatably driving the blade during pulsed operation of the food processor (figure 1, reference #28; column 3, lines 17-58); and wherein the input control module includes a single control knob, button or switch that is operable by a user via a single movement of the control knob, button or switch to controllably effect pulsed operation of the blade at a selectably variable speed and at a selectably variable pulse duration (figure 1, reference #40; figure 6; columns 5-6, lines 61-17).
Regarding the limitations directed to a manner of operating of each module it is noted that neither the manner of operating a disclosed device nor material or article worked upon further limit an apparatus claim.  Said limitations do not differentiate apparatus claims from prior art.  See MPEP § 2114 and 2115.  Further, it has been held that process limitations do not have patentable weight in an apparatus claim.  See Ex parte Thibault, 164 USPQ 666, 667 (Bd. App. 1969) that states “Expressions relating the apparatus to contents thereof and to an intended operation are of no significance in determining patentability of the apparatus claim.”  The functional intended use of each module does not provide any further structure for accomplishing the intended use.
Regarding claim 10, Mally discloses an electrical appliance (abstract) including an electric motor configured for rotatably driving a blade to blend, mix, stir, agitate or chop food matter in a receptacle of the food processor (figure 2, reference #54; column 3, lines 4-16), the electrical appliance including a pulsing mode module configured for effecting pulsed operation of the electrical appliance during blending, mixing, stirring, agitating or chopping of food matter in the receptacle of the electrical appliance (figures 5 and 6; column 3, lines 55-58; column 5, lines 64-66), the pulsing mode module including an input control module operable for urging by a user to both actuate the pulsing mode module to effect pulsed operation of the electrical appliance and to controllably vary a speed or torque of the electric motor rotatably driving the blade during pulsed operation of the electrical appliance (figure 1, reference #28; column 3, lines 17-58); and wherein the input control module includes a single control knob, button or switch that is operable by a user via a single movement of the control knob, button or switch to controllably effect pulsed operation of the blade at a selectably variable speed and at a selectably variable pulse duration (figure 1, reference #40; figure 6; columns 5-6, lines 61-17).
Regarding the limitations directed to a manner of operating of each module it is noted that neither the manner of operating a disclosed device nor material or article worked upon further limit an apparatus claim.  Said limitations do not differentiate apparatus claims from prior art.  See MPEP § 2114 and 2115.  Further, it has been held that process limitations do not have patentable weight in an apparatus claim.  See Ex parte Thibault, 164 USPQ 666, 667 (Bd. App. 1969) that states “Expressions relating the apparatus to contents thereof and to an intended operation are of no significance in determining patentability of the apparatus claim.”  The functional intended use of each module does not provide any further structure for accomplishing the intended use.
Regarding claim 11, Mally discloses a pulsing mode module for use with a device chosen from the group consisting of a food processor and an electrical appliance (abstract; figures 1, 5 and 6; column 3, lines 55-58; column 5, lines 64-66).
Response to Arguments
Applicant's arguments filed 9/26/2022 have been fully considered but they are not persuasive. Applicant argues Mally fails to disclose a single control knob, button or switch to effect this variable speed and duration by means of a single movement of the control knob, button or switch.  Examiner finds this argument unpersuasive.  While there are multiple buttons shown in figure 1, only one needs to be pushed by a single movement to effect this variable speed and duration.  For example see reference #40, described in figure 6 and in columns 5-6, lines 61-17.  This single switch 40 controls the pulsed operation of the blade at a selectably variable speed and pulse duration .
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIZABETH INSLER whose telephone number is (571)270-0492. The examiner can normally be reached Monday-Friday 8:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Griffin can be reached on 571-272-1447. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ELIZABETH INSLER/Primary Examiner, Art Unit 1774